Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.1 Page 1 of 12




, JOHN W. HUBER, Unit~d States Attorney 722~)     (f          <J,1,. (? /[I&        '
  RUTH HACKFORD"PEER, Assistant Unitetl Sta(es Attorn;ey (#1504~ ..'iJ),.
  JACOB J. STRAIN, Assistant United States I ttorhey·(#l2680)        . ~- ·•r·
  Attorneys for the United States of America     !                        <-~~;;,
  Office of the {!nited States_ Attorney                                      'J ;~.>-.     <>,
  111 South Mam Street, Sµ1te 1800                                                 ,;;,;~~:~<!'.~".
                                                                                        t       "7 Y
  Salt Lake City, Utah 8411 l;-2176                                                       .       ;7r~
  Telephone: (801) 524~5682
                                                   I       '         ,
                              IN THE UNITED Sfl'ATES DISTRICT COURT
                               DISTRICT OF UT~I-I, 9ENTR.AL DIVISION
                                                           i
   UNITED STATES OF AMERICA,                               CaseNo.       2=2oh'l/!33PMW
              Plaintiff,                                   ~ELONY COMPLAINT
                                                           ;




              vs.
                                                           l~ount 1: :}8 U.S.C. § 1343 (Wire
                                                                                         . Fraud)

   JOHN ANTHONY TA \'LOR,                                  ~hiefM~gistrate Judge Paul M. Warner.

              Defendant.


         Before the Honorable Paul M. Warne·, Unhed Stat~s Chief Magistrate Court Judge for
                                                           '
 the District of Utah, appeared theunders1.·gner, wh:.:o on_ oath deposes and says:

   .                                              ~ountl                 ·
                                              1s urs.c. i§ 1343
                                               (W"re F.taud)

         1.         All the alleg.;itions set forth in this ~ornplaint are incorporated herein by reference

 and realleged as though fully set forth herein

        2.          On or about April 23, 2020, n thci Central :Division of the District of Utah, and

 elsewhere,




                                                       1
                              Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.2 Page 2 of 12




                                                                JOHN AN Ho:t+YTAYLOR,

                                defendant herein, for the purpose of executin andlin furtherance of a scheme and artifice to

                                defraud and to obtain money by means of malerially false and fraudulent pretenses,

                                representations, and promises, and omission, of mrterial fayts, and a~mpting io do so, sent an

                               email in interstate commercl:) from his email accoupt (anthony@wasatchpromotionalproducts.com)

                               to his intended victim containing a fake purJase ~rder of N95 Health Care Particulate
                                                                                  ;


                               Respirator and Surgical Masks;

                               All in violation of 18 U.S.C. § 1343.




-----··--··~----··•"·-------·-··-- ..................... .
Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.3 Page 3 of 12




        · This compiaintis made.on the basis r·f iniestigation consisting of the follo~ing:

                         AFFIDAVIT IN SUPPORT OF COMPLAINT

      I, Special Agent Joseph T. Oppedisano, bein$ duly sworn, depose and state as follows:·

                                     ,   BriefSummary

      · I.       On April 1; 2020, the Federal BurJau Investigation ("FBI") of Houston, Texas

was contacted, through counsel, by a United r.~tei based ~edical company ("Company I").

Company 1 was concerned aboi1t Damon Arr1balr and hts company, National Sales Force,

~urporti~g t~ h~ve access to one billion ~M j95 rispirators:. At thattime, publi.cl~ availa~le
mformat10n md1cated the global product10n umb~rs ofN9§ was well below a b11l1on resp1rators

per month.

        2.     Thereafter, an FBI undercove emp/oyee ("U.CE") contacted Archibald
                         ,                            :            I                 '


telephonically about purchasing large quantitfes o~N95 ma$ks. Archibald told·the UCB he had

. multiple supply lines ofN95 masks and was ble tp! acquire. large quantities for the UCB.

Archibald also introduced the UCB to James esol'.i, a Chicago-based attorney. Pesoli requeste<;l

bridge loans from   tho UCB t~ help fund medrl pfrehases.      ,                 .            ,

        3.    . Arch1bald.cla1me.d to haye acrss t.~ a large shipment of 3M 1860 N95 resp1rators

("1860s") which were bemg dehvered.to Angleton, Texas. However, that deal fell through and
                             .                I :                                             .
Archibald then introduced UCB to Anthony Tay lot of Positive Marketing and Wasatch

Promotional Products. Archibald and Taylo[j purgorted to broker a deal for 3 mi.Ilion 1860s at

the price of $5.49 per respirator. Archibald nd T;aylor requested UCB execute an agreement for

                                              f
this purch~se ~sing Escrow.co~.. Company •pre1entatives of 3M confirmed that the,.'was no

relat10nsh1p with 3M and Archibald and/or T ylor:



                                                  3
Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.4 Page 4 of 12




                         INTRODUCTION ANri AGENT BACKGROUND

       4.
                                                I         1
               I am a Special Agent of the FBI and a Federal law enforcement officer within the

meaning of Rule 41 (a)(2)(C), Federal Rules If Cribinal Prpcedure. I have been employed with

the FBI since 2019.

       5.      I investigate :crimes involving Corpprate, Seeurities, and Commodities Fraud, as
                                                          i

well as general mail and wire fraud. I have traini~g in the preparation and service of criminal

arrest and search warrants, and I.have been i1jvolv~d in the investigation of offenses including ,

mail and wire fraud.                                      ·

       6.      The statements in this affidavit are 6ased on my personal observations; training

and experience, infonnation obtained from 1tnesJes and o(her law enforcement officials, and a

review of records obtained during the, course   l°f tiu) investigation,   ,Because this affidavit is being

submitted for the limited purpose of a complaint, lJhave not included each and every fact known

to me concerning this investigation

                                      AP,PLlCABLE STATUTES

       7.                               fI :
              Title 18, United States Code, ectiqn 1343, reads, in part:

              Whoever, having devised or Iintejding to devise any scheme or
              artifice to defraud, or for obtaining jmoney ot property by means of
              false or fraudulent pretenses, rbpres¢ntations,. or promises, transmits
              or causes to ,be transmitted by me~ns of wire, radio, or television
              communicatton in interstate br foteign co1i1merce, any writings,
              signs, signals, pictures, or souhds fdr the purpose of executing such
              scheme or artifice, shall be fiAled m;ider this title or imprisoned not
              more than 20 years, or both.

                            FACTS SUPPO TING PROBABLE CAUSE

       8.                                             ~
              On April 1, 2020, th.e FBI recl. ived telephonic complaint from counsel fo,
                                                1
                                                      '                                           .
Company 1. On or about March 31, 2020, omp~ny 1 was contacted by Chad Walker, who
Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.5 Page 5 of 12




                                                     j

purported to have access to Iarge amounts of 3M J'f95 respirators and other personal protective

equipment (PPE). ·A conference ca~l betweI Wa~ker; Arcµibald, and repre~entatives of

Company 1 took place on or about March 31 202Q. • During the conference call, Archibald

purported to. have access to l billion 3M N9. respirators which would be in Houston, Texas on
                                                     i

April 2, 2020. Walker arid Archibald attem ,ted t~ sell these respirator masks to Company 1;



not consummate a purchase;                           :
                  .                                  ;

                                .                    !          :
       9.      On April 9, 2020, UCE conta ted Archibald 'inquiring about purchasing N95

masks. UCE purported to be in financing •1d haJ money           Ip front for the purchase of PPR.
       10.   ·_ On April 17,·2020, Archibald   rpo~i     with th~ UCE abou; options '.o purchase

masks. Archibald asked th¢ UCE 1fhe/she yas 11terested m 3M 1860 N95 respirators

("1860s"), to which the UCE stated yes. Arbhibald stated that he could get 3 million 1860s for

$5 .49 per respirator, but the, UCE would haj to p~t tip his/her own m~ney into a third-party

escrow. Archibald explained that once UC, put ir a purc~ase order and put money into the

third-party escrow UCE wotild receive "proo of life", ''SKU number" and "lot number.''

Archibald explained that the escrow was at a Well~ Fargo bank and it was a "blind" escrow.

       11.    Archibald told the UCE the th rd-p~rty company was "Positive Marketing" in

~tah an~ the person the UCE wm deal with T~s ~aylor. UCE asked Archibald for more

mformation about Taylor's company becaus 1t d1~ not appear to be a PPE company.
                                            1
AI~hibald stated to tho UCB that the UCB w1s loo~ing at tlie wrong website that he/she should

look at "Wasatchpromotionalproducts.com" or the PPE.




                                                 5
           Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.6 Page 6 of 12




                    12.     Still on April 17, 2020, Archi ·ald contacted the UCB and introduced the UCB to

            Taylor telephonically. Tayl0r stated he had r centlr started to focus on masks through his

            b~siness. Taylor stated he ,had ~ontn1cts for "a mHlion, 30 million, 60 million for a couple
                                                                  ;



            different state governments" for KN9.5 mask . T4ylo~ stated he had done several shipments of

            3M 8210 respirators ("8210,s"), When pressld byithe UCE who Taylor's direct connection to

            3M was with., Taylor avoided answering the luestfon. However, Archibald stated asking about
                                                                  ;


            the relationships with 3M was "taboo" in the indu~try becaqse "of NDAs and non-circumvents

            and things like that." During the conferenc call, !Archiba:ld reassured the UCEthat the deal was

           no risk and ifthe UCB didn'.t "like the way t["1 tli~ guys that deliver your masks and you don't

            like the way he combs his hair; you can say 'I don it want th'e order.'"                 '

               .   13. . On Apfil 18,:2020: Archibald       rent ¢rough text message a web link to       .

           "escrow.com" for the UCB to review. The Irk w~s for an escr0w agreement, transact10n ID

           8034805, for. the sale of t~n~e ~illion 1860s J°r th9 total pr~ce of $16,470,250. The contract.was

           between Pos1tve Marketerng [sic] LLC and tlie UQE's email (Taylor later acknowledged havmg

           sent the (lscrow agreement to the wrong emai1 adding an "s" to the end of the: UCE' s emaif

           address).

                   14.                                            iu
                           The same day, Archibald reasred CE over doubts UCE expressed about .

           Taylor. Archibald explained Taylor had an order pf "80 million, 100 million, 60 million" l 860s

           ·from previous customers ofTaylor. Aro.hi,ld sjted in t~e.past 24 hours, 3M started requiring

           "30% down" to make a purchase from 3M. 1'\rch1,bald said 1t would not be a problem because

           the l 860~ could be resold.. To reiissure the   1CE, ~chi~ald s~ted, ."the thin~ that you have, you
           have no idea how good 1t 1s, There's people out therre domg:th1s stuff, I'm telhn' you, I'm



                                                              6




---------...-.-~---~------'---'-----··"·-·-•<•-»••····
           Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.7 Page 7 of 12




            promising you on everything, you have a mo      ~ solfd umm.,; resource than anyone that you know.
            Your source is so solid. So ummm I have six sour4es to 3M, this, this might be the most solid of

            them all." Archibald ~lso Stated he had two r.'herlpeople ~at were plac'.ng orders with Taylor.

                   15.     On April 20, 2020, UCB expla1nedJo Arch1:bald after review of the escrow.com

            agreement, the UCE noticed that the entire blrancJ would have to be paid prior to shipping,

            going M•inst what Archibald .pre,iously st•f. r~e UCE;explained throug~· text me,sa~e to

            Archibald that he/she would hke to see documentation that Taylor could provide the respirators.

            Archibald -ugh text mes,oge wanted to      ,ow     i, the UC]'\ hl1$ established the escrow account;

           . the UCE replied, the UCE n,eeded more assu~1:1nce and/or so.me documentation.
                                                                 1

                   16.    On April 22,,2020, Archibald hrcmgh text message asked the UCE to "call me .

          · ASAP, unreal n~ws." In a phone call, Archil ald ;lated Taylor sent an email 3M had accepted

           the UCE's 3 million order; verbally. Archi~li:i.ld e?lained to the UCE that if he/she verbally



           : : : ; : : :: : r : • : :
                                     0

                                        :c::::::~:1
                                                  0

                                                            :•1:::phi~:,~:i::::::~:::::::e:ebsite.

           Archibald stated that this information was coling:from Taylor and that this "100%" confirms

           Taylor's relationship with 3_M. Archibald +n co.~erenced in Taylor on a telephone call.

                   17.    Taylor stated that he was expeotingito get approval from 3M for the UCE's deal,

                                                        j
           including "certificates", a "(ot number'~ and "cus~omer nuJ;nber." Taylor explained to all

           parties that th; certificattls are proof that 3M ban Januf~cture the product. Taylor explained

           that ~nee the "lot number" oo~es "'. the UC, will ~e able to enter the information on 3M' s         .

                                                                 !
           website to see where the order 1s at m the pr°j°ess; Taylor explamed that the "lot number" can

           also show "proof of life" to prove that the.order is the UCE's.    Taylor explained that the UCB



                                                             7




-------·---------------'----------------------··-··········-··-··-···•····--·-········-
Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.8 Page 8 of 12




can request a proof of life video saying "this product is for OCE and that they will go ahead and
                                               f                            '



do a video of your productj open up some oflhe boxes to show the product, have a paper saying

whatever you ask them to say to prove that it~ Jive.'' Archibald stated to Taylor that he did not
                                               i


know that 3M did ''proof of llfe'' videos. Ta~lor stated and confirmed that 3M does provide the
                                               !
                                               !        .
video if requested. Taylor stated to the UC~ that he should get "verified'' on the escrow system.
                                               ;
        18,    On Apr11 13, 2020, Taylot\ uti}izing email
                                               j,
anthon:y@wasatcht2rnrt1oticH1alproducts.dot11,jsent tJCE an email which stated, "I have been in

phone calls this morning and so far I underst~nd all orders have been approved. I am awaiting
                                               l
                                               1
certifications and order rundown/location scf\edules to verify all for you. I atn attaching part of
                                               1

the correspondence - of course reducted infoJ Escrbw requirements may also change slightly, but

will confirm all with verifications. I apprecia1e your patience - it is a process with this
                                               '                   '
production vs other methods. I will update ju~t as ~oon as I have more information." The email

was signed by Anthony Taylor. The attachn:)ent was as follows:




                                                    8
Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.9 Page 9 of 12




       19.     On the same day, Archibald s~nt a picture text message to UCE. UCE was

unable to receive the picture text message, bqtl Archibald
                                                    .
                                                           stated it was ''the same thing that

Anthony sent you." Archibald stated, ''it's l~git.''

       20.     On April 28, 2020, UCB sent ~n email to Archibald and Taylor utilizing emails,



the status of the order.. UCB asked ifthe Orqer coµld still proceed ifit was sent to
                                           '
hospital/medical or a government delivery. lfaylor responded on the same day and said, "some

processes changed yesterday. And we will need to restructure all of our deals asap for 3m SOP

as per below ~~" .The email went on to give information on different options with ordering the

                                                 9
      Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.10 Page 10 of 12




       order confirmation dated April 17, 2020.

              21.
                                                                                      l·
       1860s and 821 Os. The email contained an attachment which purported appeared to be a 3M



                      Following the April 28, 2020 maili on the same day, Archibald, Taylor, andUCE

       had • three-way telephone olµI. Taylor staler the ~rder for;three million 1860s eould still go

       through, but if the 1860s were to be purchaser, it ~ad to be Sent to "medical or government.''

       Taylor stated he would restr;ucture a deal with the -ycE so tµe UCB would pay 3M directly for

       the product and then also pay Taylor through the e~crow. Taylor stated, "we j,ust have to
                                                                                                       ;                              .
       structure the whole thing differently and kee it ab'.ove board so 3M issues are not an issue as far

       as the DOJ and what they're looking at on                                •r•            •:dhow thbse deals are structured."                                        UCE

       represented he/she could find a medical company ~hat.coulq do UCB a favor to receive the 1860

       order. Taylor stated he would_drl\fl up a revised ef,row agreement for UCE. Taylor also stated

       the attachment from the email earlier in the d'. y w~s from an order for one of Taylor's previous

       customers.

              22.     Shortly afterthe phone conve sation, on the same day, UCB received an email

       from escrow.com stating there was a new es]ow ?reem:ent waiting for the UCE. The

       agreement, transaction ID 8255769, was be een ~ositive Marketeing [sic] LLC and the UCE

       for $2,916,922.80. ·No specifics on the prod ct purchased were included other that a reference



       to "goo::·:'   Also on April 28, 2020, UCE ~cei~ed                                                          an email from DocuSign to review a
       marketing consulting agreement between UQr ani Positive Marketing, LLC, with Taylor being

       the signatory for Positive Marketing, LLC.                                         he a~reement was for the UCE to pay Positive




                                                                                               lOi




----------~-------"                ' ............................................. ,.......,   .   "   .............................. ·............. -·-·--....   "   "
Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.11 Page 11 of 12




 Marketing, LLC a 44% commission on the nl t salf price of PPB sales where Positive Marketing,

 LLC woµld facilitate the introduction of the rCE           to suppli~rs of PPE.                   .

            24.       Following that email, again   01 April 28, 2020, Taylor emailed UCE) with a
 carbon copy to Archibald. The email read ii part; "I have emailed docusign consulting

 agreement as well as established new escrowl #82~5769. Once escrow has been established for

 t~e consulting agr.eement, V{e will establish yjbur co·i·;.ntract with 3m distrib.utor di'rectly f~r thl:l
 direct product delivery. Once we have procu ed y9ur order through 3m channel and delivery, the
                  .                                         i

 escrow.agreement will be co~pkte, Any. quel#onj, let me !,now, . Let's move forward as soon

 as possible .. " (errors m the ongmal), This email 'Yas followed up with another email from

 Taylor stating, "You would,pay 3M dkeitly Lugh~y 7 milHon depending on which mask you

 choose;; So in total you would save approxijately! 6 million [three money smiley face emjois]" .

         . . 25: · . On April 17, 2020, •.represe+tive!for.the 3M ~orporation confinned they had no

 relationship with Arch.1bald, 3M did note a r· erso/. with Archibald's name had co~tacte.d 3M on
 April 10, 2020, inqµiring about where to buy 3M r¢spirators.

    .      26.        OnApril 24, 2020, a represen ative!for the 3M corporation confirmed they had no

 record ofTRylor, Posi'.ive Marketing (in Ut~), or r•satch Promotional Products as having a

 relationship with 3M. 3M also stated they Jere npt aware of any order for 1860s which

 ~atched the order purported placed by TaylJ des~ribed in the April 23, email from Taylor.
     t                                                      .




                                                       11
Case 2:20-cr-00302-DS Document 1 Filed 04/29/20 PageID.12 Page 12 of 12




                                         co _cLtlsroN

                .
                                         - l ,       .'     .
        Based on the information set forth abLe, r! submit that there is probable cause to believe
                                                             .



 the Subjects listed above have conspired to v'olatej 18 USClsection 1343.          ·




                                                     ;

 SUBSCRIBED AND SWORN to before me [his           f 9 d_ay of April,   2020


   ~~
  Paul M. Warner
 ·United States Chief Magistrate Court Judge


 APPROVED:

 JOHN W. HUBER
 United States Attorney

  Isl Ruth J-!ac ord-Peer
 RUTH HACKFORD-PEER
                                       .s
 Assistant United States Attorney




                                                12
